DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 	Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 11, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135).
Regarding claims 1, 10, 19, Djordjevic discloses a virtualized Hetnet Gateway (HNG) (figures 4 and 5: SDN-C), a method, a non-transitory computer medium paragraph 91); for a 2G network (paragraph 39: 2G/GSM network), comprising:
 a processor (figure 6 processor 620); and
a memory (figure 6 memory 640) coupled to the processor, the memory containing instructions (paragraph 91) which, when executed by the processor, cause the base station to provide a virtual machine for 2G networks (figure 7: paragraphs 54, 59: SDN controller implemented in a base station providing RAN functions with software similar to Applicant’s specification) over Internet Protocol (IP), and works with an IP-based backhaul (figure 2; see corresponding/same layer structure (SCTP, IP, L1/L2) between eNBs and eNB and MME;  IP layer in eNB working with IP-based backhaul X2-C with another eNB and IP-based MME via S1-MME link; paragraphs 39 and 40);
	wherein the virtual machine provides a plurality of virtualized network functions (VNFs) (figure 7; topology and UE discovery, X2 handler; paragraphs 54 and 59).
	Djordjevic further teach the radio access network could be 2G, 3G, Wi-Fi, etc. (paragraph 35).
	Djordjevic does not teach the HGN provides gateway functionality to two or more of 2G, 3G, 4G, 5G, and Wi-Fi cores.
	However, in the same field of endeavor, Bendlin discloses the HGN provides gateway functionality to two or more of 2G, 3G, 4G, 5G, and Wi-Fi cores (paragraphs 46 and 50: SDN controller instantiates VNFs to function as gateways, PGW 110 comprise VNFs instantiated on host device. Paragraphs 30, 33, and 56 discloses radio access network of hybrid 4G/5G or any two or more of 2G-5G).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a SDN controller in Bendlin for the SDN controller in Djordjevic for predictable result of providing services to networks.

	Regarding claims 2 and 11, all limitations of claims 1 and 10 are disclosed above. Djordjevic further discloses wherein a virtualized function comprises a Base Station Controller (BSC) (paragraph 8, 54, 59: SDN controller acts as virtual BSC by controlling base station function/forwarding, topology and UE discovery, X2 handler).
Regarding claims 5 and 14, all limitations of claim 1 and 10 are disclosed above. Djordjevic further discloses the virtual machine operates with all G networks (paragraph 39: 2G, 3G…).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Miyagawa et al. (US Pub. No. 2013/0072199).
Regarding claims 3 and 12, all limitations of claim 1 and 10 are disclosed above. Djordjevic does not teach but Miyagawa discloses a virtualized function comprises a Radio Network Controller (RNC) (figure 3 virtual RNC; paragraph 71).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic a virtualized function comprises a Radio Network Controller (RNC).
.

Claims 4, 7, 9, 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Chen et al. (US Pub. No. 2018/0302807).
Regarding claims 4 and 13, all limitations of claim 1 and 10 are disclosed above. Djordjevic’s paragraph 54 discloses virtual function in base station. Djordjevic does not teach but Chen discloses a virtualized function comprises a Self-Organizing Network (SON) (see figure 1 SON module 230-1 in base station 150; paragraph 48).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic a virtualized function comprises a Self-Organizing Network.
The motivation would have been to minimize operating cost (paragraph 5).
Regarding claims 7 and 16, all limitations of claim 4  and 13 are disclosed above. Djordjevic does not teach but Chen discloses the SON gathers analytics of the network (paragraph 298 in view of paragraph 105: WCC/SON collects network statistics).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic the SON gathers analytics of the network.
The motivation would have been to route and link calculation (paragraph 298).
Regarding claims 9 and 18, all limitations of claim 4 and 13 are disclosed above. Djordjevic does not teach but Chen discloses the HNG provides at least one of SON 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic the HNG provides at least one of SON based OAM.
The motivation would have been to perform network’s functions.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Ahluwalia et al. (US Pub. No. 2016/0192235).
Regarding claims 6 and 15, all limitations of claim 1 and 10  are disclosed above. Djordjevic does not teach but Ahluwalia discloses the HNG throttles down a satellite backhaul link during non-peak hours (paragraph 30: significant amount of backhaul bandwidth during peak times; thus, less bandwidth during other times (off-peak).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic the HNG throttles down a satellite backhaul link during non-peak hours.
	The motivation would have been to save cost (paragraph 30: less costs per bit).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. .
Regarding claims 8 and 17, all limitations of claims 4 and 13 are disclosed above. Djordjevic does not teach but Miyagawa discloses the HNG provides at least one of handover (paragraph 71 and abstract), paging optimization, RTP localization, traffic concentration, and providing an OAM interface.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic the HNG provides at least one of handover.
The motivation would have been to have better link/connection.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
In page 5 of Remark, the Applicant argues that Djordjevic does not teach “providing a virtual machine for 2G networks over Internet Protocol (IP), and works with an IP-based backhaul.” Examiner respectfully disagrees.
Djordjevic’s figure 2 and paragraphs 39, 40, and 54 discloses a SDN controller implemented in a base station (paragraph 54) providing virtual machine (paragraphs 54 and 59) for 2G networks (paragraph 39) over Internet Protocol (IP), and works with an IP-based backhaul (figure 2; see corresponding/same layer structure (SCTP, IP, L1/L2) between eNBs and eNB and MME;  IP layer in eNB working with IP-based backhaul X2-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkinson et al. (US Pub. No. 2015/010994) discloses virtual routing functions to provide optimized connectivity for the X2 interface between eNBs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466